 DANE COUNTY CHAPTER AMERICAN RED CROSSDane County Chapter,American National Red CrossBadger Regional Blood CenterandUnion of Madi-son Red Cross Employees,'Petitioner.Case 30-RC-2683June 2, 1976DECISION AND DIRECTION OF ELECTIONBy CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Dana LHesse Following the hearing and pursuant to Sec-tion 102 67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, thiscasewas transferred to the Board for decisionThereafter, the Employer filed a briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error The rulings are hereby af-firmedUpon the entire record in this case, the Boardfinds1The Dane County Chapter, American NationalRed Cross Badger Regional Blood Center, an affili-ate of the American National Red Cross headquar-tered in Washington, D C, is an unincorporated as-sociationwith tax-exempt statusThe Employerprovides blood services to meet the requirements ofapproximately 81 hospitals located in an area stretch-ing from northwestern Illinois to the Upper Peninsu-la of Michigan The Employer has uniform contractsfor the supplying of blood with these hospitals whichare usually reexecuted annually The Employer alsohas separate contracts with three VA hospitals whichare entered into nationally Of the approximately 81hospitals serviced, approximately 25 are county ormunicipal hospitals The standard contract requiresthe participating hospital to reimburse the Employerin part for the cost of collecting, processing, and dis-tributing the blood at set rates per unit for the vari-ous kinds of blood productsDuring the past fiscal year the Employer realizedgross revenues in excess of $1 8 million, and pur-iPetitioner's unopposed motion to withdraw from the proceedings hav-ing been timely made is hereby granted323chased and received goods in excess of $300,000from points outside the StateThe Employer contends that it should be exemptfrom the Act as an instrumentality of the FederalGovernment The Employer further contends that,should the Board assert jurisdiction, it should befound to be a health care institutionWe reject bothof the Employer's contentions and we find that theEmployer's operations warrant the Board's assertionof jurisdiction 22The labor organization involved claims to rep-resent certain employees of the Employer3A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act4 The Employer, contrary to the Intervenor,' con-tends that Pamela Reynolds is a confidential employ-ee who should be excluded from the unit Reynolds issecretary to Dr Becker, medical director 4 of the Em-ployer The Employer primarily contends that, inas-much as the parties have agreed that the secretariesto its division manager and administrator should beexcluded as confidentials and the administrator re-ports to the medical director, the latter's secretaryshould therefore automatically be considered to be aconfidential employeeHowever, the record showsthat, although the administrator reports to the medi-cal director, he has primary responsibility for laborrelations problems, while the medical director over-seesthe technical aspects of the Employer's opera-tionDr Becker's attendance at meetings of the per-sonnel committee and employee Reynolds' dutieswith respect to his attendance do not establish thathe formulates, determines, and effectuates manage-ment policies in the field of labor relations 5 CfLit-tonFinancial Planning,216 NLRB 380 (1975) Ac-cordingly, we shall include her within the unit hereinfound appropriateThe parties stipulated and we find that the follow-ing employees constitute an appropriate unit for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act2Greene County Chapter American Red Cross221 NLRB 776 (1975)3Badger Regional Blood Center EmployeesWisconsin Council 40 ofCounty and Municipal Employees, American Federation of State, Countyand Municipal Employees, AFL-CIO, is the Intervenor herein Intervenor'smotion to intervene was granted by the Hearing Officer and it shall appearon the ballot herein on the basis of its more than 30-percent showing ofinterest which has been administratively verified4 Dr Becker s job description, which was submitted by the Employer, isentitledDirector or Medical Director" and he is referred to by either titlein the record5Dr Becker is a member of the Employers medical advisory committeeand is not a member of its personnel committee Although the record doesindicate that the medical advisory committee is apprised of problems in thearea of labor relations, there is no evidence in the record that it is DrBecker s function to report on labor problems224 NLRB No 30 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll full-time and regular part-time employees ofthe American National Red Cross, Dane Coun-ty Chapter, Badger Regional Red Cross BloodCenter, but excluding professional employees,confidential employees, managerial employees,guards and supervisors as defined in the Act[Direction of Election omitted from publication ] 6CHAIRMAN MURPHY, concurring in part and dissent-ing in partI agree with my colleagues that Employer's opera-tions and impact on commerce are sufficient to war-rant the Board's assertion of jurisdiction and that theEmployer is not a health care institution within themeaning of Section 2(14) of the Act Unlike my col-leagues, I would find that the secretary to theEmployer's director I is a confidential employee andshould be excluded from the unit on that basisThe Board defines as confidential employees thosewho assist and act in a confidential capacity to per-sons who formulate, determine, and effectuate man-agement policies in the field of labor relations 8The Employer's director, Dr Gary Becker, is re-sponsible for its direction in all matters and, in car-rying out such responsibilities, participates in formu-lating and carrying out its labor policies Despite thisoverall responsibility and participating,my col-leagues find that Dr Becker is in reality not involvedin labor relations problems Instead, they imply thathe concerns himself solely with the technical aspectsof the operations while leaving administrative mat-ters, including labor relations, entirely to his immedi-ate subordinate, the Employer's administrator, L JPetersen This is not borne out by the record WhilePetersen,as stipulated by the parties, is a person whoformulates and effectuates labor relations policy,' hedoes not do so to the exclusion of Dr Becker Peter-sen testified, without contradiction, that Dr Beckerboth formulates and carries out labor relations poll-6 [Excelsiorfootnote omitted from publication ]7My colleagues refer to the director by his former title, medical directorThe B F Goodrich Company,115 NLRB 722, 724 (1956)9 Petersen's secretary was excluded from the unit on the basis that sheacts in a confidential capacity to Petersencies to the same extent that he, Petersen, does Fur-ther,Dr Becker attends medical advisory committeemeetingsand keeps notes of those meetings Thiscommittee is kept apprised of various matters includ-ing any problems in labor relations which the Em-ployermay be experiencing 10 Dr Becker also at-tends all meetings of the personnel committee, whichrecommends pay rates and fringe benefits to theChapter's board of directors Thus, contrary to thepicture my colleagues attempt to portray, Dr Beckeris a direct participant in the formulation and imple-mentation of the Employer's labor relations policyDr Becker's secretary, Pamela Reynolds, acts forhim in a confidential capacity She opens all of hismail, prepares all of his correspondence, includingthat of a confidential nature, and has access to all ofhis files Indeed, my colleagues do not contend other-wiseHowever, they do urge that Reynolds has veryfew duties with respect to labor matters This asser-tion, of course, is in large measure based on theirmisconception as to the extent of DrBecker's in-volvement in such matters Since Reynolds opens allof Dr Becker's mail and types all of his correspon-dence she, of necessity, acts with respect toall itemsrelated to labor matters in which the doctor becomesinvolvedThese, as noted, touch all aspects of theEmployer's labor relations by virtue of Dr Becker'sresponsibilityand participation thereinFurther,Reynolds types the minutes of the medical advisorycommittee meetings which include Dr Becker's notesconcerning labor matters, and personnel committeereports routinely pass across her desk Thus, in theperformance of her duties for Dr Becker, Reynoldsspends a substantial amount of her time working onlabor matters for himSince Dr Becker is involved in the formulationand/or carrying out of Employer's labor relationspolicies, and Reynolds acts for him in a confidentialcapacity, I would find that she is a confidential em-ployee and, therefore, may not be included in therequested unit 1110 The medical advisory committee acts as the advisor to the Employerfor the technical medical aspects of its program11Victor Industries Corporationof California,215 NLRB 48 (1974)